Citation Nr: 0322233	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO rating decision.  In October 2001, the 
Board denied a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), and denied entitlement to a 
permanent an total disability evaluation for pension 
purposes.  The veteran appealed this decision.  In an April 
2002 order, the United States Court of Appeals for Veterans 
Claims (CAVC) dismissed the claim concerning PTSD, but 
vacated the pension claim and remanded it to the Board for 
further adjudication.  This remand is part of the Board's 
response to the CAVC's mandate.

The veteran's DD Form 214 indicates that he served in Vietnam 
during the Vietnam era, and the medical record reflects that 
he has been diagnosed as having diabetes mellitus.  The issue 
of the veteran's entitlement to service connection for 
diabetes as a result of exposure to Agent Orange has been 
reasonably raised by the record, and this issue is referred 
to the RO for appropriate action.  

REMAND

Additional development is necessary.  Accordingly, appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

2.  Ask the veteran to identify and give 
the approximate dates of treatment by VA 
and non-VA health care providers since 
June 2001 (when the most recent VA 
records were associated with the claims 
file).  Request his authorization to 
release any identified private medical 
records.  Attempt to obtain copies of any 
treatment records identified, as 
authorized by the veteran.  

3.  Schedule the veteran for appropriate 
VA medical examinations of his general 
medical condition, including psychiatric, 
cardiovascular, respiratory, and 
genitourinary examinations.  The 
examinations should be broad enough to 
cover all diseases, injuries, and 
residual conditions which are suggested 
by the veteran's complaints, symptoms or 
findings at the time of examination.  All 
complaints or symptoms having a medical 
cause should be covered by a definite 
diagnosis.  All necessary tests, as well 
as any other recommended examinations, 
should be conducted and all clinical 
manifestations attributable to each 
disability should be reported in detail.  
The examining physicians should be given 
access to the veteran's claims file in 
conjunction with the examinations to 
allow for a complete review of the 
record.  The examiners should describe in 
detail the impact, if any, that the 
veteran's  medical conditions (singularly 
or in combination) have on his 
employability.

4.  Thereafter, re-adjudicate the issue 
on appeal.  If any or all of the benefits 
sought on appeal remains denied, the 
veteran and any representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last statement of the case in July 
2001.  The SSOC should specifically 
consider the law concerning entitlement 
to permanent and total disability for 
pension purposes as it stood both prior 
to and beginning September 17, 2001.  See  
38 U.S.C.A. § 1502(a)(1), (2) (West 
1991);  38 C.F.R. §§ 3.321(b)(2), 
3.340(b), 3.342, 4.15, 4.16(a), 4.17, 
4.18, 4.19 (2001), Brown v. Derwinski, 2 
Vet. App. 444, 446 (1992); and 38 
U.S.C.A. § 1502 (West 2002), amended by § 
206(a) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  The 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.  



                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


